UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 11-1432


CHARLES A. HAYWOOD,

                Petitioner,

          v.

NORTHROP GRUMMAN SHIPBUILDING INCORPORATED; DIRECTOR, OFFICE OF
WORKERS' COMPENSATION PROGRAMS, United States Department of
Labor,

                Respondents.



On Petition for Review of an Order of the Benefits Review Board
(BRB-1: 10-0147)


Submitted:   October 13, 2011                Decided:   October 17, 2011


Before SHEDD, AGEE, and WYNN, Circuit Judges.


Petition dismissed by unpublished per curiam opinion.


Charles A. Haywood, Petitioner.      Benjamin M. Mason, MASON,
MASON, WALKER & HEDRICK, PC, Newport News, Virginia; Mark A.
Reinhalter, Ann Marie Scarpino, UNITED STATES DEPARTMENT OF
LABOR, Washington, D.C., for Respondents.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Charles Haywood petitions this court for review of the

order of the Benefits Review Board (“the Board”) vacating the

decision     of    the    District    Director      of       the   Office    of     Workers’

Compensation       Programs       awarding       attorney’s        fees     to    Haywood’s

counsel      payable        by    Haywood        and      remanding         for     further

proceedings.        He also petitions for review of the Board’s order

denying    reconsideration.            This      court       lacks    jurisdiction        to

review    the     order    denying    reconsideration.               See    Betty    B   Coal

Co. v. Dir., Office of Workers’ Comp. Programs, 194 F.3d 491,

496   (4th      Cir.      1999)   (dismissing          for    lack    of     jurisdiction

petition        seeking      review     of        order        “summarily         deny[ing]

reconsideration”).

             Turning to the underlying Board order, * this court may

exercise jurisdiction only over final orders of the Board.                                33

U.S.C. § 921(c); see Eggers v. Clinchfield Coal Co., 11 F.3d 35,

38 (4th Cir. 1993) (“The finality requirement contained in § 921

encompasses the same concepts as finality in 28 U.S.C. § 1291

[(2006)].”).        Because the Board remanded the case for further


      *
       Haywood filed his petition for review within sixty days of
the Board’s denial of reconsideration.    See 33 U.S.C. § 921(c)
(2006) (requiring that petition for review be filed within sixty
days of Board order); 20 C.F.R. § 802.406 (2011) (sixty-day
period for filing petition runs from issuance of Board’s
decision on reconsideration).



                                             2
proceedings, the Board’s order is not a final order.                    See Dir.,

Office of Workers’ Comp. Programs v. Bath Iron Works Corp., 853
F.2d 11, 16 (1st Cir. 1988) (holding that “an order remanding

. . . to an [administrative law judge] for further findings is

not,     in     general,    immediately      appealable     under      33   U.S.C.

§ 921(c)”).

              Accordingly, we dismiss the petition for review for

lack of jurisdiction.            We deny Haywood’s motion to hold his case

in abeyance and dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before    the    court     and   argument    would   not   aid   the   decisional

process.



                                                            PETITION DISMISSED




                                         3